Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the amendment filed 01/20/2022. 
Claims 1-46 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/23/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2005/0240745 to Lyer
 [0293] The second type of memory access pattern for packet-switched network devices listed in Table 3 is the repeating pattern of a write to memory followed by a later corresponding read from memory that is caused by buffering data packets in First-In First-Out (FIFO) queues. Specifically, a packet-switched network device first receives a data packet on an incoming line and writes the received data packet into an appropriate FIFO queue memory buffer. Then later, the network device reads out the data packet from the FIFO queue memory buffer and then sends the data packet on toward its final destination. The preceding actions must be performed for multiple data packets arriving on different incoming lines, that will each be stored into one (or more) of multiple different FIFO packet queues, and finally sent out on one (or more) of multiple different output lines. Obviously, the buffering incoming data packets in FIFO queues is a core function of packet-switched network devices. Thus, a great amount of research has been performed in order to determine how data packet buffering can be performed with efficient memory usage. 

US 7,613,821 to Acharya
Description Paragraph - DETX (9):
The processor 110 is configured for executing multiple application resources 140 for generation of respective data streams. For example, the application 140a (A1) may be a media streaming application, and the application 140b (A2) may be a file transfer application. Execution of the applications 140 by the processor 110 causes the generation of work queue entries (WQEs) that result in the generation of respective data streams by the HCA 120 according to InfiniBand.TM. protocol. 

US 7,143,410 to Coffman
Description Paragraph - DETX (27):
In such a data network, NGIO and VI hardware and software may be used to support asynchronous data transfers between two memory regions, often on different systems via a switched fabric. Each system may serve as a source (initiator) system which initiates a message data transfer (message send operation) or a target system of a message passing operation (message receive operation). Each system may correspond to a multi-processor system including multiple processors each capable of processing an I/O completion on a different shared resource. Examples of such a multi-processor system may include, but are not limited to, host servers providing a variety of applications or services, and I/O units providing storage oriented and network oriented IO services. Likewise, examples of such a shared resource may include, but are not limited to, work queues and completion queues associated with a given hardware adapter of a host system using NGIO and VI architectures, and other memory elements such as first-in, first-out (FIFO) queues, buffers, hardware adapters and/or controllers of a host system. Requests for work (I/O operations) may be posted to a shared resource, the requested operation may then be performed. However, it is the responsibility of the system which initiates such a request to insure that a shared resource is in an appropriate state to do the work. 

As Applicants pointed out in the Remarks, the prior art of record (Njoku in view of Baumberger, Gronke, Lyer, Acharya, and Coffman) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 21 and similarly recited in such manners in other independent claims 31 and 41.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 21-46 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193